Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 5 and 13 are objected to because of the following informalities:  “could level” should be –cloud level--.  Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,041,377 and claims 1-20 of U.S. Patent No. 10,100,629. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application broadens the limitation reciting “the identification of an operator associated with a control level” to “an operator associated with the computing device is authorized to access.”


US 11,041,377
App. 17/353,151
1. A computer-implemented method for remote data aggregation, data management, and data visualization of data from remote site locations, the method being executed using one or more processors and comprising: 


transmitting, through a regional network to a back-end system, data received from a set of sensors that are responsive to site activity at an industrial site, of a group of industrial sites; 



processing, by the back-end system, the data to provide visualization data associated with the industrial site; 

identifying, by the back-end system, a computing device associated with an operator, the operator being associated with a control level that includes operating assets at industrial site; 













providing, for display, the visualization data to the computing device, the visualization data being provided based on the control level of the operator; 




receiving, from the computing device, a control signal to remotely operate an asset at the industrial site; and 

transmitting, by the back-end system, the control signal to the asset at the industrial site, the control signal causing a change in operation of the asset.
2. (New) A computer-implemented method for secure remote aggregation, management, and visualization of data from remote site locations, the method being executed by one or more computers at a backend system and comprising: 

receiving, from a computing device, a request to receive field data of one or more industrial sites, wherein the one or more industrial sites are each serviced by a respective play network capable of communicating sensor data from respective industrial sites to the backend system; 




determining one or more authorized play networks to which at least one of the computing device or an operator associated with the computing device is authorized to access; 

determining a set of sensors, each sensor in the set of sensors being able to communicate with at least one of the authorized play networks, and each sensor in the set of sensors being responsive to a respective site activity at a respective industrial site in the one or more industrial sites; 

receiving sensor data from the set of sensors and through respective authorized play networks; 

processing the sensor data to provide visualization data as at least part of the requested field data; and 
transmitting the visualization data for display on the computing device.


US 10,100,629
App. 17/353,151
1. A computer-implemented method for remote data aggregation, data management, and data visualization of field data from remote field site locations, the method being executed using one or more processors and comprising: 

transmitting, through a first regional network to a back-end system, first field data received from a first set of sensors that are responsive to field site activity at a first well-site, of a group of well-sites; 

transmitting, through a second regional network to the back-end system, second field data received from a second set of sensors that are responsive to field site activity at a second well-site of the group of well-sites; processing, by the back-end system, the first field data to provide first visualization data associated with the first well-site; 

processing, by the back-end system, the second field data to provide second visualization data associated with the second well-site; 

identifying, by the back-end system, a first computing device associated with an operator of the first well-site and a second computing device associated with an operator of the second well-site; 

providing, for display, the first visualization data to the first computing device and the second visualization data to the second computing device; 

receiving, from the first computing device, a control signal to remotely operate an asset at the group of well-sites; and 

transmitting, by the back-end system, the control signal to the asset at the group of well-sites; 

wherein the first visualization data provides data for a local view and the second visualization data provides data for a regional view, the local view being part of the regional view.
2. (New) A computer-implemented method for secure remote aggregation, management, and visualization of data from remote site locations, the method being executed by one or more computers at a backend system and comprising: 

receiving, from a computing device, a request to receive field data of one or more industrial sites, wherein the one or more industrial sites are each serviced by a respective play network capable of communicating sensor data from respective industrial sites to the backend system; 













determining one or more authorized play networks to which at least one of the computing device or an operator associated with the computing device is authorized to access; 

determining a set of sensors, each sensor in the set of sensors being able to communicate with at least one of the authorized play networks, and each sensor in the set of sensors being responsive to a respective site activity at a respective industrial site in the one or more industrial sites; 

receiving sensor data from the set of sensors and through respective authorized play networks; 

processing the sensor data to provide visualization data as at least part of the requested field data; and 
transmitting the visualization data for display on the computing device.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY COLLINS/Examiner, Art Unit 2115